[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The defendants were defaulted for failure to plead. Thereafter, the plaintiffs claimed the case for a hearing in damages. Prior to the hearing, the named defendant filed a notice of bankruptcy, pursuant to Practice Book § 250A. The action is stayed as to that defendant only. Bank of Boston Connecticut v.CT Page 1597Piscatelli, 41 Conn. Sup. 581, 583, 596 A.2d 27 (1991); see Pittsv UNARCO Industries, Inc., 698 F.2d 313 (7th Cir. 1983); Akersv. Bonifasi, 629 F. Sup. 1212, 1213 (M.D.Tenn. 1985); Ashman Wakefield, Inc. v. Backos, 129 B.R. 35 (E.D.Pa. 1991); Greene Kellogg, Inc. v. Oxford Hospital, Inc., 95 B.R. 26 (E.D.Pa. 1989); In re Meyerland Co., 82 B.R. 831 (S.D.Tx. 1988); ClimaxMolybdenum Co. v. M/V Sentrain Antwerp, 51 B.R. 192, 194-195
(D.Md. 1984); Almy v. Terrace Land Development Ltd., 32 B.R. 590,591 (N.D.Cal. 1983); see also Mass. State Carpenters Pension Fundv. Atlantic Diving Co., Inc., 635 F. Sup. 91 (D.Mass. 1984); CaeIndustries, Ltd. v. Aerospace Holdings Co., 116 B.R. 31 (S.D.N Y 1990).
A hearing in damages having been held, judgment may enter on the first count in favor of the plaintiffs and against the defendant National Oil Services, Inc. in the amount of $350,000.00; against the defendant National Tank  Construction Co. in the amount of $212,000.00; against the defendant Atlantic Environmental Laboratory, Inc. in the amount of $423,000.00; against the defendant Bell Harbor Environmental Co. in the amount of $60,000.00; against the defendants Robert W. Pattison, Sr. and Wendy Pattison in the amount of $1.00.
On the second count, judgment may enter in favor of the plaintiffs and against all of the defendants, excluding the named defendant, in the amount of $1,000,000.00, plus taxable costs.
BY THE COURT
Bruce L. Levin Judge of the Superior Court